WALTHALL, Justice.
This case originated in the justice court and was duly appealed and tried de novo in the county court of Upton county. The pleadings in both courts were apparently oral.
In January of this year this court had parts of the record, not included in the original transcript, brought up for review. Ap-pellee has filed several motions to strike out several parts of the original transcript and to strike out certain parts of the supplemental transcript, and in one of his verified motions states that his pleadings in the trial court were different in a material matter from that stated in the transcript. Thé result is that the record is confusing and unsatisfactory.
The ease was submitted to a jury upon special issues. The court did not define some of the legal terms used in the charge, as is required by article 2189 (Rev. St. 1925), and for that reason the case must be reversed and remandéd.
The plaintiff sues to recover the value of two mules killed by the appellant in the railroad yards. We suggest that appellee replead his cause in writing, so that, on another appeal, this court may know just what are the facts pleaded.
In view of the condition of the record, we will not discuss the issues other than the above.
For the reasons stated, the case is reversed and remanded.